Citation Nr: 1540784	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-10 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for this case.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his claimed erectile dysfunction disability is due to his service-connected disabilities.  The Board notes that during the pendency of this appeal, the Veteran has been granted service connection for a type II diabetes disability.  The Veteran has asserted that his claimed erectile dysfunction disability is caused by his service-connected posttraumatic stress disorder and/or type II diabetes disability.  

A VA treatment record dated in September 2007 shows that the Veteran was assessed with having an erectile dysfunction.  Treatment records dated in May 2011 show that the Veteran was treated for an erectile dysfunction.  

The Veteran has not been afforded an adequate VA examination for his erectile dysfunction claim.  A medical opinion is necessary to determine the nature and etiology of any current erectile dysfunction disability found upon examination.  If a current disability is found, the medical opinion must also specifically address the claimed secondary relationship between the erectile dysfunction disability found and the Veteran's service-connected disabilities.  Accordingly, a VA examination is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dated since January 2014.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current erectile dysfunction disability.  The electronic claims file should be made available and reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.




The examiner is asked to specifically address the following questions:

a. Does the Veteran have a diagnosed erectile dysfunction disability?

b. If so, is it at least as likely as not (50 percent or greater probability) that the diagnosed erectile dysfunction disability was caused or aggravated by the Veteran's service-connected disabilities of either diabetes mellitus or PTSD, or the medications taken to treat these disabilities?

The examiner must address both causation and aggravation.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the diagnosed erectile dysfunction disability prior to aggravation by the service-connected diabetes mellitus or PTSD, or the medication taken to treat these disabilities.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




